Case 20-01005    Doc 1-1 Filed 04/27/20 Entered 04/27/20 11:38:41    Desc Exhibit
                Payroll Protection Program Application Page 1 of 5




                                 EXHIBIT A
Case 20-01005    Doc 1-1 Filed 04/27/20 Entered 04/27/20 11:38:41    Desc Exhibit
                Payroll Protection Program Application Page 2 of 5
Case 20-01005    Doc 1-1 Filed 04/27/20 Entered 04/27/20 11:38:41    Desc Exhibit
                Payroll Protection Program Application Page 3 of 5
Case 20-01005    Doc 1-1 Filed 04/27/20 Entered 04/27/20 11:38:41    Desc Exhibit
                Payroll Protection Program Application Page 4 of 5
Case 20-01005    Doc 1-1 Filed 04/27/20 Entered 04/27/20 11:38:41    Desc Exhibit
                Payroll Protection Program Application Page 5 of 5
